Citation Nr: 1548043	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  05-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic osteoarthritis of the right first metatarsophalangeal joint.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1984 to July 1985; from December 1990 to June 1991; from May 2002 to December 2002; from August 2003 to June 2005; and from May 2007 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

The issue of entitlement to service connection for chronic fatigue has been raised by the record in a June 2005 statement.  The issue of entitlement to service connection for sleep apnea has been raised by the record in a June 2015 statement.  Finally, the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory condition has been raised by the record in an August 2015 statement.  None of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue of entitlement to an initial disability rating in excess of 10 percent for posttraumatic osteoarthritis of the right first metatarsophalangeal joint, the Veteran submitted two VA Form 9 Substantive Appeals, one which indicated that he wanted a Travel Board hearing, and one which indicated that he did not want a hearing.  While the Veteran's representative subsequently indicated that the Veteran did not want a hearing, a Travel Board hearing was nevertheless scheduled for December 2008.  Prior to the December 2008 hearing, the Veteran requested that the hearing be rescheduled, indicating that he indeed wished to have a hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  As the hearing as not been rescheduled and the Veteran has not withdrawn his request, remand is required in this case to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for posttraumatic osteoarthritis of the right first metatarsophalangeal joint in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2015).  Following the hearing, return this issue to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

